Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of the Claims
Applicant’s election, without traverse, of Group I, claims 1-4 in the reply filed on July 15th, 2021 is acknowledged. Non-elected invention of Group II, claims 5-11 have been withdrawn from consideration.  Claims 1-11 are pending.
Action on merits of Group I, claims 1-4 as follows.

Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on February 01st, 2021 has been considered by the examiner.

Drawings
The drawings filed on 06/02/2020 are acceptable.


Specification
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 102 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Jeon (US 2017/0278918, hereinafter as Jeon ‘918).
Regarding Claim 1, Jeon ‘918 teaches an array substrate, wherein the array substrate comprises a display area (Fig. 1, (DA); [0024]) and a non-display area (NDA; [0027]) surrounding the display area, the non-display area has a bonding area (B; [0024]) and a fan-out area (420; [0030]) positioned between the bonding area and the display area (see Fig. 1), further comprising: 
a thin-film transistor structure layer (Fig. 3, (TFT); [0031]) comprising a gate layer (G; [0064]) and a source-drain electrode layer (S/D; [0065]), wherein material of the gate layer (G; . 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 2-4 are rejected under 35 U.S.C. 103 as being unpatentable over Jeon ‘918 as applied to claim 1 above, an further in view of Bu (CN109448570, hereinafter as Bu ‘570).
Regarding Claim 2, Jeon ‘918 teaches a substrate (100; [0063]) extending from the display area to the non-display area; 
a barrier layer (110; [0063]) disposed on the substrate and extending from the display area to the non-display area; Examiner consider the buffer layer (110) is a multilayer structure including the barrier layer.

an active layer (A; [0066]) disposed on the buffer layer of the display area; 
a first insulating layer (210; [0067]) disposed on the buffer layer and covering the active layer and extending to the non-display area, the gate layer (G; [0069]) comprising a first gate layer (Fig. 8, ), wherein the first gate layer is disposed on the first insulating layer; a second insulating layer (230; [0071]) disposed on the first insulating layer and covering the first gate layer and extending to the non-display area,; the source-drain electrode layer (S/D; [0074]).
Thus, Jeon ‘918 is shown to teach all the features of the claim with the exception of explicitly the limitation: “a second gate layer, wherein the second gate layer is disposed on the second insulating layer; a third insulating layer disposed on the second insulating layer and covering the second gate layer and extending to the non-display area; a first source-drain electrode layer disposed on the third insulating layer of the display area andPage 2 of 12Appl. No. 16/768, 949 Reply to Office Action of June 9, 2021 penetrating the third insulating layer, the second insulating layer, and the first insulating layer, and connecting to the active layer; and a second source-drain electrode layer disposed on the third insulating layer in the fan-out area and penetrating the third insulating layer and the second insulating layer, and connecting to the first gate layer and the second gate layer; an opening defined in the bonding area, wherein the opening penetrates the third insulating layer, the second insulating layer, the first insulating layer, the buffer layer, and a portion of the barrier layer; and a planarization layer disposed on the third insulating layer and covering the source-drain electrode layer and extending to the non-display area”.  

Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify Jeon ‘918 by having the features above in order to reduce the lower frame of the display panel (see para. [0241]) as suggested by Bu ‘570.

Regarding Claim 3, Bu ‘570 teaches a first metal segment (306; [0164]) disposed in the display area and corresponding to the active layer; a second metal segment (316; [0183]) disposed on the first insulating layer in the fan-out area; and a third metal segment (501) disposed in the bonding area and extending from the first insulating layer to an inner wall of the opening.  

Regarding Claim 4, Bu ‘570 teaches a fourth metal segment (308; [0183]) disposed in the display area and corresponding to the active layer; a fifth metal segment (502; [0184]) disposed on the second insulating layer in the fan-out area; and a sixth metal segment (501_right side) disposed in the bonding area and extending from the second insulating layer to an inner wall of the opening (see Fig. 6G).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The following patents are cited to further show the state of the art with respect to semiconductor devices:
Zhang (2019/0157311 A1)
Harada et al. (US 2018/0358572 A1)	
Zhou et al. (US 9847428 B1)
Yamazaki et al. (2011/0031491 A1)
Hayashi (US 5428238)		
For applicant’s benefit portions of the cited reference(s) have been cited to aid in the review of the rejection(s). While every attempt has been made to be thorough and consistent within the rejection it is noted that the PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS. See MPEP 2141.02 VI.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DZUNG T TRAN whose telephone number is (571) 270-3911.  The examiner can normally be reached on M-F 8 AM-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Purvis can be reached on (571) 272-1236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DZUNG TRAN/
Primary Examiner, Art Unit 2829